DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 12, 2020 has been entered.
- Claims 1-22 are pending.
- Claims 1, 6, 11 and 16 have been amended.
- Claims 21-22 has been added.
- Claims 1-22 are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first terminal device is a mobile device capable of terminating at least part of user data from a base station” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, 11 and 16 recites the following limitation: “the first terminal device is a mobile device capable of terminating at least part of user data from a base station.” The limitation has no support in the original specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (Pub. No. US 2018/0092027 A1) in view of Lecroart et al. (Pub. No. US 2016/0360563 A1).
Regarding claim 1, Sheng discloses a  method for transmitting system information, wherein the method comprises: obtaining, by a first terminal device, first indication information; (See ¶0024, from a remote UE over a non-Uu radio interface, a request message configured to obtain system information, the request message including request message content related to system information suitable for the remote UE) determining, by the first terminal device system information (SI) required by a second terminal device, (See ¶0024, a response message including the system information suitable for the remote UE in dependence on the message content) the determining being done based on the first (See ¶0024, from a remote UE over a non-Uu radio interface, a request message configured to obtain system information, the request message including request message content related to system information suitable for the remote UE) the second terminal device communicates with a base station via the first terminal device; (See  ¶0298, transmission of the master system information block and other system information block information over a Uu interface from a base station node is shown by arrow 8-1-1) and sending, by the first terminal device, a message comprising target SI to the second terminal device, wherein the target SI is some or all of the SI required by the second terminal device. (See ¶0271, a response message comprises the system information suitable for the UE)
	However, Sheng fails to disclose the first terminal device is a mobile device capable of terminating at least part of user data from a base station
	Lecroart discloses the first terminal device is a mobile device capable of terminating at least part of user data from a base station (See ¶0241, UE-R determines the link for the UE no longer connected to the UE may be suspended traffic and buffered until UE becomes connected again)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE receiving a system information from a relay UE to include the user data is suspended by the relay UE. The motivation to combine is the routed communication could result in better utilization of the available resources, especially on the radio interface (See ¶0005).
Regarding claims 2 and 12, Sheng discloses the first indication information comprises information indicating a type of the SI required by the second terminal device. (See ¶0430, determines type(s) of system information suitable for the remote UE)
Regarding claims 6 and 16, Sheng a terminal device, wherein the terminal device comprises: a transceiver; (figure 1 item 26, item 52, transceiver) a non-transitory memory storage comprising instructions; (Figure 1, item 26, item 60, memory with instructions) and a processor in communication (Figure 1, item 26, item 50, processor) wherein the processor is configured to execute the instructions to: (See ¶0187, memory may include an operating system and one or more applications comprising instructions stored on non-transient media which are executable by a processor) generate first indication information, that indicates system information (SI) required by the terminal device; (See ¶0024, from a remote UE over a non-Uu radio interface, a request message configured to obtain system information, the request message including request message content related to system information suitable for the remote UE) send the first indication information to a first terminal device, (See ¶0024, from a remote UE over a non-Uu radio interface, a request message configured to obtain system information, the request message including request message content related to system information suitable for the remote UE.) the terminal device is configured to communicate with a base station via the first terminal device; (See  ¶0298, transmission of the master system information block and other system information block information over a Uu interface from a base station node is shown by arrow 8-1-1) and receive a message that comprises target SI from the first terminal device, (See ¶0298, Act 9-1-2 comprises the SI processor 48-8-1 preparing a sidelink master system block for transmission to a remote UE by including at least some of the other system block information obtained over the Uu interface in a vacant portion of the master system information block, the included other system block information being pertinent to sidelink communications.) wherein the target SI is some or all of the SI required by the terminal device. (See ¶0298, Act 9-1-2 comprises the SI processor 48-8-1 preparing a sidelink master system block for transmission to a remote UE by including at least some of the other system block information obtained over the Uu interface in a vacant portion of the master system information block, the included other system block information being pertinent to sidelink communications.)
	However, Sheng fails to disclose the first terminal device is a mobile device capable of terminating at least part of user data from a base station
(See ¶0241, the Layer 2 link for the UE no longer connected to the UE may be suspended traffic sent and buffered until UE becomes connected again)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE receiving a system information from a relay UE to include the user data is suspended by the relay UE. The motivation to combine is the routed communication could result in better utilization of the available resources, especially on the radio interface (See ¶0005).
Regarding claims 7 and 17, Sheng discloses the first indication information comprises information indicating a type of the SI required by the second terminal device. (See ¶0430, determines type(s) of system information suitable for the remote UE)
Regarding claim 11,  Sheng discloses a terminal device, (See ¶0176, relay node is to be understood as meaning a evolved UE 24) comprising: a transceiver; (figure 1 item 26, item 52, transceiver)  a non-transitory memory storage comprising instructions; (Figure 1, item 26, item 60, memory with instructions) and a processor in communication with the non-transitory memory storage, (Figure 1, item 26, item 50, processor) wherein the processor is configured to execute the instructions to: (See ¶0187, memory may include an operating system and one or more applications comprising instructions stored on non-transient media which are executable by a processor) obtain first indication information, (See ¶0024, from a remote UE over a non-Uu radio interface, a request message configured to obtain system information, the request message including request message content related to system information suitable for the remote UE) wherein determine system information (SI) required by a second terminal device, (See ¶0024, a response message including the system information suitable for the remote UE in dependence on the message content) that will communicate with a base station via the terminal device; (See  ¶0298, transmission of the master system information block and other system information block information over a Uu interface from a base station node is shown by arrow 8-1-1) and  (See ¶0271, a response message comprises the system information suitable for the UE)
However, Sheng fails to disclose the first terminal device is a mobile device capable of terminating at least part of user data from a base station
	Lecroart discloses the first terminal device is a mobile device capable of terminating at least part of user data from a base station (See ¶0241, the Layer 2 link for the UE no longer connected to the UE may be suspended traffic sent and buffered until UE becomes connected again)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE receiving a system information from a relay UE to include the user data is suspended by the relay UE. The motivation to combine is the routed communication could result in better utilization of the available resources, especially on the radio interface (See ¶0005).
Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in Lecroart and, further in view of Kalhan et al. (WO 2015/095583 A1; hereinafter Kalhan).
Regarding claims 3, 8, 13 and 18, Sheng in view of Lecroart fails to disclose to send a first broadcast message that comprises public SI and wherein the target SI does not comprise the public SI. 
	Kalhan discloses to send a first broadcast message that comprises public SI and wherein the target SI does not comprise the public SI. (See ¶0050, a transmission is transmitted by the second UE to inform the first UE device of the new cell ID and frequency of the second cell; interpreted that first UE did not know about the new cell ID it was not in the target SI)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sheng in view of Lecroart to include to efficiently indicated which cell is providing resources for D2D communication (See ¶0006).
s 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view Lecroart and further in view of Saiwai et al. (Pub. No. US 2019/0053305 A1; hereinafter Saiwai).
Regarding claims 4, 9, 14 and 19, Sheng in view of Lecroart fails to disclose send a second broadcast message to the second terminal device, wherein the second broadcast message is a discovery message that carries the target SI or a master information block-SL message, that carries the target SI.
Saiwai discloses send a second broadcast message to the second terminal device, (See ¶015, he UE may transmit the MIB-SL message periodically; interpreted the message is broadcast more than once; Applicant specification see 0169, the mib-sl message is information periodically broadcast by the first terminal) wherein the second broadcast message is a discovery message that carries the target SI or a master information block-SL message, that carries the target SI. (See ¶015, he UE may transmit the MIB-SL message periodically; See ¶0119, information for identifying a location of the radio resource in which the SIB-SL is arranged)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sheng in view of Lecroart to include the mib-sl message is periodically transmitted. The motivation to combine is power consumption can be reduced (See ¶0197).
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Lecroart  and further in view of Wang et al. (Pub. No. US 2018/0084481 A1; hereinafter Wang).
Regarding claims 5 and 15,  Sheng the processor is further configured to execute the instructions to: receive system information broadcast by the base station;  (See ¶0298, Transmission of the master system information block and other system information block information over a Uu interface from a base station node is shown by arrow 8-1-1 in FIG. 8-1.) extract the target SI from the system information broadcast by the base station; message, that comprises the target SI (See ¶0298, preparing a sidelink master system block for transmission to a remote UE by including at least some of the other system block information obtained over the Uu interface in a vacant portion of the master system information block, the included other system block information being pertinent to sidelink communications)
However, Sheng in view of Lecroart fails to disclose generate a Radio Resource Control (RRC) and send the RRC message to the second terminal device.
Wang discloses generate a Radio Resource Control (RRC) and send the RRC message to the second terminal device. (See ¶0103, the first UE may notify the other UEs currently using the D2D link that the first UE is the relay node through a RRC message via the PC5 interface, and the RRC message may carry a relay indicator and/or an identifier (ID) of the first UE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sheng in view of Lecroart to include the message transmitted to remote UE is through a RRC message. The motivation to combine is data transmission efficiency and accuracy for the D2D discovery and D2D communication (See ¶0010).
Regarding claims 10 and 20, Sheng discloses message with the target SI(See ¶0298, preparing a sidelink master system block for transmission to a remote UE by including at least some of the other system block information obtained over the Uu interface in a vacant portion of the master system information block, the included other system block information being pertinent to sidelink communications)
Sheng in view of Lecroart fails to disclose receive a Radio Resource Control (RRC) message generated by the first terminal device 
Wang discloses receive a Radio Resource Control (RRC) message generated by the first terminal device(See ¶0103, the first UE may notify the other UEs currently using the D2D link that the first UE is the relay node through a RRC message via the PC5 interface, and the RRC message may carry a relay indicator and/or an identifier (ID) of the first UE.)
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Lecroart and, further in view of Kaur et al. (Patent No. US 10,531,365 B2; Kaur).
Regarding claim 21, the first indication information comprises information indicating one or more capabilities of the second terminal device, the obtaining comprising: receiving, by the first terminal device from the base station, the first indication information, wherein the determining is performed based on the first indication information including the one or more capabilities of the second terminal device.
Kaur discloses the first indication information comprises information indicating one or more capabilities of the second terminal device,(Col. 32 Lines 21-25, a relay WTRU in coverage of the network receive notifications about ETWS via the system information block) the obtaining comprising: receiving, by the first terminal device from the base station, the first indication information,  (Col. 32 Lines 31-32, the relay wtru my alert the remote wtru about availability of ETWS data in the short future) wherein the determining is performed based on the first indication information including the one or more capabilities of the second terminal device. (Col. 32 Lines 21-25, a relay WTRU in coverage of the network receive notifications about ETWS via the system information block; Lines 54-57, upon reception of ETWS data, relay may start forwarding the data to remote WTRUs as per previous scheduling information that was sent to the remote device)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sheng in view of Lecroart to include the base station can indicate a scheduled time the ETWS capability will be utilize to the remote .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Lecroart and, further in view of Liao et al. (Pub. No. US 2015/0029866 A1).
Regarding claim 22, Sheng discloses the message is a multicast message, (See ¶0335, signal a broadcasting if the UTNR is connected with multiple remote UE) and wherein the sending comprises: sending, by the first terminal device, the multicast message including the target SI to the terminal devices in the target device group. (See ¶0335, UTNR communicates with remote UE, by signaling a broadcast if the UTNR is connected with multiple remote UE), so the remote UE receives the system information in the Uu interface; interpreted the remote UE belongs to the group of multiple remote UE ) wherein terminal devices in the target device group share at least one requirement for the SI  (See ¶0335, UTNR communicates with remote UE, by signaling a broadcast if the UTNR is connected with multiple remote UE), so the remote UE receives the system information in the Uu interface; interpreted all the UEs in the group share the same requirement to receive the system information)
However, Sheng in view of Lecroart fails to disclose adding, by the first terminal device, the second terminal device into a target device group based on the first indication information (2015/0029866 A1; See ¶0113).
Liao discloses adding, by the first terminal device, the second terminal device into a target device group based on the first indication information, (See ¶0113,network transmits a configuration message to the relay UE the configuration message includes a group identifier, the identifies a relay UE and a UE requiring a relay to be an announced UE in a specific group with the group identifier) wherein terminal devices in the target device group share at least one requirement for the SI
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Sheng in view of Lecroart to .
Response to Arguments
Applicant's arguments filed toward claim(s) 1, 6, 11 and 16 have been fully considered but they are not persuasive. Applicant argue Sheng fails to disclose UTNR is not a terminal device. Examiner respectfully disagrees with applicant. Sheng discloses any reference to a relay node is to be understood as meaning a remote/evolved remote UE 24. The remote/evolved remote UE 24 may be, for example, a wireless terminal such as a user equipment (UE) that is capable of performing relay functions.
Applicant’s arguments with respect toward claim(s) 1, 6, 11 and 16 for limitation “the first terminal device is a mobile device capable of terminating at least part of user data from the base station” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al. (Pub. No. US 2011/0124312 A1)- a relay mobile station for relaying the emergency call request and communicating with the emergency call mobile station using an allocated emergency call transmission resource; and a serving base station for receiving the emergency call request via the relay mobile station, allocating the emergency call transmission resource, requesting its ambient base stations so as not to use the allocated emergency call transmission resource, and notifying the relay mobile station of the allocated emergency call transmission resource.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Tejis Daya/Primary Examiner, Art Unit 2472